EXHIBIT 10.36
GUARANTY
          THIS GUARANTY (this “Guaranty”) is executed and delivered effective as
of January 5, 2010, by ENERGY, INC., a Montana corporation, whose address is
8500 Station Street, Mentor, Ohio 44060 (“Guarantor”), in favor of CITIZENS
BANK, having an address at 328 S. Saginaw Street, Flint, Michigan 48502
(“Bank”).
WITNESSETH:
          WHEREAS, Bank has agreed to modify certain loans to Northeast Ohio
Natural Gas Corp., an Ohio corporation (“Borrower”), and being a revolving line
of credit loan in the original principal amount of Two Million One Hundred
Thousand and no/100 Dollars ($2,100,000.00) (the “Revolving Loan”), and a term
loan in the original principal amount of Seven Million Seven Hundred Eighty
Thousand Twelve and no/100 Dollars ($7,780,012.00) (the “Term Loan”) (the
Revolving Loan and the Term Loan are hereinafter collectively referred to as the
“Loans”), which Loans were made pursuant to and in accordance with the Credit
Agreement dated July 3, 2008 by and between Borrower and Bank (the “Credit
Agreement”); and
          WHEREAS, Borrower has executed and delivered to Bank, among other
things, a Revolving Note dated July 3, 2008, in the original principal amount of
Two Million One Hundred Thousand and no/100 Dollars ($2,100,000.00) (the
“Revolving Note”), and a Term Note dated July 3, 2008, in the original principal
amount of Seven Million Seven Hundred Eighty Thousand Twelve and no/100 Dollars
($7,780,012.00) (the “Term Note”) (the Revolving Note and the Term Note, as the
same may from time to time be increased, decreased, amended, modified, revised,
supplemented, renewed, extended or restated, are hereinafter collectively
referred to as the “Notes”), to evidence its obligation to repay the Loans made
to it by Bank and to perform all of its obligations under the Loan Documents (as
herein defined); and
          WHEREAS, the Loans are secured by, among other things, a Security
Agreement dated July 3, 2008, by and between Borrower and Bank (the “Security
Agreement”) and such other documents executed in connection with the Credit
Agreement, the Notes or the Security Agreement (the Credit Agreement, the Notes
and the Security Agreement, together with such other documents executed in
connection with any of the foregoing, as the same may from time to time be
amended, modified, revised, supplemented, substituted, renewed, extended or
restated, are hereinafter collectively referred to as the “Loan Documents”); and
          WHEREAS, Guarantor has a direct economic interest in Borrower, and
Bank has agreed to modify the Loans in consideration of this Guaranty pursuant
to a Loan Modification Agreement dated of even date herewith executed by
Borrower and the other guarantors of the Loans in favor of Bank, and the Loans
will inure directly or indirectly to the benefit of Guarantor, and such benefit
is sufficient consideration for the execution and delivery of this Guaranty in
favor of Bank; and
          WHEREAS, Guarantor has agreed to execute and deliver this Guaranty to
Bank at the request of Borrower in order to induce Bank to modify the Loans and
to satisfy a condition precedent to effectuating said modification of the Loans.

Page 1 of 7



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to induce Bank to modify the Loans, Guarantor does hereby
agree with Bank as follows:
          1. Guarantor hereby irrevocably, absolutely and unconditionally, and
jointly and severally with all other guarantors of the Loans, guarantees to
Bank, its successors and assigns, and all subsequent holders of the Notes, the
full and prompt payment and performance of the following (hereinafter
collectively referred to as the “Obligations”): all loans, advances, debts,
liabilities, indebtedness, obligations, covenants, undertakings, promises,
agreements, and duties now or hereafter owing to Bank or any affiliate of
Citizens Republic Bancorp from Borrower of any kind or nature whatsoever,
present or future, whether arising by reason of an extension of credit, opening
of a letter of credit, loan, promissory note, guarantee, endorsement,
indemnification, agreement, undertaking, contract, rate management agreement, or
in any manner whatsoever, whether direct or indirect (including those acquired
by assignment, participation, purchase, negotiation, discount or otherwise),
matured or unmatured, liquidated or unliquidated, primary or secondary, absolute
or contingent, joint or several, due or to become due, now existing or hereafter
arising and whether or not contemplated by Borrower or Bank on the date hereof,
including, but not limited to, the Notes or the other Loan Documents, and all
amendments, modifications, revisions, supplements, substitutions, renewals,
extensions or restatements thereof, and all principal, interest, charges,
expenses, costs, fees (including reasonable attorneys’ fees), indemnification
obligations and other sums of any kind thereunder or relating thereto
whatsoever. Upon failure of Borrower to pay or perform any of the Obligations
when and as the same becomes due and payable and the same is not made by
Borrower within any applicable grace period, if any, Bank may, at its sole
option, accelerate the payment of the Obligations, all accrued interest and
other charges payable thereunder, in which event Guarantor shall pay to Bank, on
demand, the entire amount of the Obligations. Bank shall not be obligated to
proceed against, or exhaust any other remedies it may have under the Loan
Documents or any other documents, or resort to any other security held by Bank,
or proceeding against any other guarantor, and Bank may, at its option, proceed
directly and at once, without notice, against Guarantor, to collect and recover
the full amount of the liability hereunder or any portion thereof. Any and all
payments due hereunder shall be made in lawful money of the United States of
America at 328 S. Saginaw Street, Flint, Michigan 48502, or such other address
as Bank may from time to time designate.
          2. Guarantor agrees to furnish to Bank (a) within sixty (60) days
after the end of each fiscal quarter and fiscal year, a copy of Guarantor’s Form
10-Q as filed with the U.S. Securities and Exchange Commission for such fiscal
quarter, and certified as complete and correct by the principal financial
officer of Guarantor; (b) within one hundred fifty (150) days after the end of
each fiscal year, a copy of Guarantor’s Form 10-K as filed with the U.S.
Securities and Exchange Commission for such fiscal year, and certified as
complete and correct by the principal financial officer of Guarantor; and (c) to
promptly notify Bank of any pending or threatened litigation, the outcome of
which could have a material adverse effect on the assets, properties, finances
or prospects of Guarantor. Failure to comply with the requirements of this
paragraph shall constitute a default hereunder and under the Loan Documents.
          3. Guarantor acknowledges that: Guarantor has a direct economic
investment or interest in Borrower, as a partner, shareholder, member, trust
beneficiary, or otherwise; that Guarantor is making this Guaranty in Guarantor’s
corporate capacity; that Guarantor shall remain

Page 2 of 7



--------------------------------------------------------------------------------



 



liable hereunder whether or not Guarantor retains any financial interest in
Borrower; and that Guarantor has received sufficient consideration for the
execution and delivery of this Guaranty in favor of Bank.
          4. The obligations of Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional, and joint and several with all other
guarantors of the Loans and shall remain in full force and effect until the
principal balance of the Notes, all accrued but unpaid interest on the Notes,
and all other Obligations referred to above in Section 1, shall have been
irrevocably and indefeasibly paid in full and Bank has no further obligation to
make advances under the Notes.
          5. The obligations of Guarantor under this Guaranty shall not be
affected, modified or impaired upon the happening of any event, including,
without limitation, any of the following, whether or not with notice to or the
consent of Guarantor:
          (a) The amendment, modification, revision, supplement, substitution,
renewal, extension or restatement of any security given by Borrower to Bank to
secure repayment of the indebtedness hereby being guaranteed;
          (b) The waiver, release or termination of any of the covenants,
agreements or obligations of Borrower under the Notes or Borrower and/or any
other guarantor or under any of the other Loan Documents or the Obligations;
          (c) The amendment, modification, revision, supplement, substitution,
renewal, extension or restatement (whether material or otherwise) of the Notes,
any other Loan Documents, the Obligations or any obligation, covenant or
agreement as set forth in the Notes, in any of the other Loan Documents or the
Obligations;
          (d) Any failure, omission, delay or lack on the part of Bank to
enforce, assert or exercise any right, power or remedy conferred upon it in this
Guaranty, in the Notes, in any of the other Loan Documents or the Obligations,
or any other acts or omissions on the part of Bank;
          (e) The voluntary or involuntary liquidation, dissolution, sale or
other disposition of all or substantially all of the assets of Borrower or
Guarantor, however effected, or receivership, insolvency, bankruptcy, assignment
for the benefit of creditors, reorganizations, arrangement, composition with
creditors or readjustment or other similar proceedings affecting Borrower,
Guarantor, any other guarantor, or any of the assets of Guarantor, or any
allegation or contest of the validity of this Guaranty, the Notes, any of the
other Loan Documents or the Obligations, or the disaffirmance of the Notes, any
of the other Loan Documents or the Obligations in any such proceeding;
          (f) The invalidity, illegality or unenforceability of the Notes, any
of the other Loan Documents or the Obligations; or of any provision of the
Notes, any of the other Loan Documents or the Obligations;
          (g) The existence, value or condition of any other security or
guaranty, or failure by Bank to perfect any lien against, or obtain any security
for the Obligations or obtain any other guaranty of the Obligations, or any
action or the absence of any action by Bank in respect of such security or
guaranty (including, without limitation, the release of any such security or
guaranty); or

Page 3 of 7



--------------------------------------------------------------------------------



 



          (h) Any other event or action that would, in the absence of this
clause, result in the release or discharge by operation of law of Guarantor from
the performance or observance of any obligation, covenant or agreement contained
in this Guaranty.
          6. If after receipt of any payment of all or any part of the
Obligations, Bank is for any reason compelled to surrender such payment to any
person or entity, because such payment is determined to be void or voidable as a
preference, impermissible setoff, diversion of trust funds or for any other
reason (including, without limitation, insolvency, bankruptcy, liquidation or
reorganization of Borrower or any other guarantor) then to the extent of that
payment, the Obligations shall be revived and the obligations of Guarantor under
this Guaranty shall be continued in effect without reduction or discharge for
that payment, and this Guaranty shall continue in full force notwithstanding any
contrary action which may have been taken by Bank in reliance upon such payment,
and any such contrary action so taken shall be without prejudice to any Bank’s
rights under this Guaranty and shall be deemed to have been conditioned upon
such payment having become final, irrevocable and indefeasible.
          7. No setoff, counterclaim or reduction, no diminution of an
obligation, and no defense of any kind or nature that Guarantor has or may have
against Borrower, Bank or any other guarantor shall affect, modify or impair the
obligations hereunder of Guarantor.
          8. For so long as this Guaranty remains in effect, Guarantor shall not
have, and Guarantor hereby expressly waives, releases and discharges during such
time, any and every right of exoneration, subrogation, contribution,
reimbursement and indemnity whatsoever, and any and every right of recourse to
security for the debts and Obligations guaranteed hereby, whether against
Borrower, any other guarantor or otherwise, until the Obligations have been
irrevocably and indefeasibly paid in full. Guarantor hereby indemnifies Bank and
agrees to defend and hold harmless Bank from and against the loss, mitigation,
subordination or other consequences adverse to Bank by reason of this Guaranty
being challenged as a preference or suffering any other subjugation under any
bankruptcy or other law, whether state or federal, affecting debtors, creditors
and/or the relationship between and among them. Without limiting the generality
of the foregoing, for so long as this Guaranty remains in effect, any and all
debts and obligations of Borrower to Guarantor (or any other guarantor) whether
past, present or future are hereby waived, satisfied and discharged until the
Obligations have been irrevocably and indefeasibly paid in full and Bank has no
further obligations to make advances under the Notes.
          9. Guarantor hereby expressly waives notice in writing or otherwise
from Bank of Bank’s acceptance of and reliance on this Guaranty. Guarantor
agrees to pay and shall be liable for all costs, expenses and fees, including
all reasonable attorneys’ fees, which may be incurred by Bank in enforcing or
attempting to enforce this Guaranty against Guarantor, whether the same shall be
enforced by suit or otherwise and except as may be limited by law or judicial
order or decision entered in an action to seek recovery of such costs, expenses
and fees. Guarantor hereby waives presentment, demand, protest, notice of
non-payment, notice of dishonor and all suretyship defenses.
          10. This Guaranty shall bind Guarantor and Guarantor’s successors and
assigns, and shall inure to the benefit of Bank and its successors and assigns.
          11. If any clause or provision of this Guaranty is held illegal,
invalid or unenforceable by any court, this Guaranty shall be construed and
enforced as if such illegal, invalid or unenforceable clause or provision had
not been contained herein.

Page 4 of 7



--------------------------------------------------------------------------------



 



          12. No remedy herein conferred upon or reserved to the Bank is
intended to be exclusive of any other available remedy or remedies, but each and
every such remedy shall be cumulative and shall be in addition to every other
remedy given under this Guaranty or now or hereafter existing at law or in
equity or by statute. No delay or omission to exercise any right or power
accruing upon any default, omission or failure of performance hereunder shall
impair any such right or power or shall be construed to be a waiver thereof, but
any such right and power may be exercised from time to time and as often as may
be deemed expedient by the Bank. In order to entitle the Bank to exercise any
remedy reserved to it in this Guaranty, it shall not be necessary to give any
notice, other than such notice as may be herein expressly required. If any
provision contained in this Guaranty should be breached by any party and
thereafter duly waived by the other party, such waiver shall be limited to the
particular breach so waived and shall not be deemed to waive any other breach
hereunder. No waiver, amendment, release or modification of this Guaranty shall
be established by conduct, custom or course of dealing, but solely by an
instrument in writing duly executed by the parties hereto. This Guaranty may be
amended only by a written agreement signed by the parties hereto and accepted by
the Bank.
          13. Guarantor hereby authorizes any attorney at law to appear in any
court of record in the State of Ohio, or in any other state or territory of the
United States after the obligations of Guarantor become due, whether by lapse of
time, acceleration of maturity or otherwise, waive the issuance and service of
process, admit the maturity of the obligations of Guarantor, confess judgment
against Guarantor in favor of any holder of this Guaranty for the amount then
appearing due, together with interest thereon and costs of suit, and thereupon
to release all errors and waive all rights of appeal and stay of execution.
Guarantor expressly (a) waives a conflict of interest as to any attorney
retained by Bank to confess judgment against Guarantor upon this Guaranty, and
(b) consents to the attorney retained by Bank receiving a legal fee from Bank
for legal services rendered for confessing judgment against Guarantor, upon this
Guaranty. A copy of this Guaranty, certified by Bank, may be filed in each such
proceeding in place of filing the original as a warrant of attorney. The
authority and power to appear for and enter judgment against Guarantor,
additional exercises thereof or any imperfect exercise thereof, shall not be
extinguished by any judgment entered pursuant thereto.
          14. This Guaranty is a continuing and unconditional guaranty of
payment and performance and not of collection and that Guarantor’s obligations
hereunder shall be primary and absolute. Accordingly, any payments made on the
Obligations will not discharge or diminish Guarantor’s obligations and liability
under this Guaranty for any remaining and succeeding obligations even when all
or part of the outstanding obligations may be a Zero ($0.00) balance from time
to time. This Guaranty shall be deemed to be a contract made under the laws of
the State of Ohio and for all purposes shall be governed by and construed in
accordance with the laws of said State. Guarantor represents and warrants that
this Guaranty is being executed and delivered in the State of Ohio. If Bank
holds one or more guaranties, or hereafter receives additional guaranties from
Guarantor, Bank’s rights under all guaranties shall be cumulative. This Guaranty
shall not affect or invalidate any such other guaranties. Guarantor’s liability
will be Guarantor’s aggregate liability under the terms of this Guaranty and any
such other unterminated guaranties. Guarantor shall not sell, assign, transfer,
pledge, hypothecate, encumber or otherwise dispose of in any manner whatsoever,
any right, title or interest of Guarantor, in whole or in part, in the capital
or membership interest of Borrower or any proceeds, distributions or earnings
with respect thereto.
          15. Guarantor hereby represents and warrants to Bank that:

Page 5 of 7



--------------------------------------------------------------------------------



 



          (a) Guarantor is a corporation duly organized, validly existing and in
full force and effect under the laws of the State of Montana; that Guarantor has
the right, power and authority to execute, deliver and perform this Guaranty;
and that Guarantor has been authorized to enter into this Guaranty by all
necessary and proper corporate action;
          (b) this Guaranty constitutes the legal, valid and binding obligation
of Guarantor enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and by the
availability of equitable remedies;
          (c) the execution, delivery and performance of this Guaranty will not
violate any provision of any applicable law or material contractual obligation
of Guarantor and will not result in the creation or imposition of any lien upon
or with respect to any property or revenues of Guarantor; and that the
execution, delivery and performance of this Guaranty will not violate any
provision of Guarantor’s Articles of Incorporation, Code of Regulations or
By-laws, or any other organization or governing documents of Guarantor;
          (d) no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or governmental authority and no consent of any other
person (including, without limitation, any shareholder, director, officer or
creditor of Guarantor), is required in connection with the execution, delivery,
performance, validity or enforceability of this Guaranty;
          (e) no actions, suits or proceedings before any court, tribunal,
arbitrator or governmental authority are pending or, to the knowledge of
Guarantor, threatened by or against Guarantor or against any of its properties
or with respect to this Guaranty or any of the transactions contemplated hereby;
and
          (f) Guarantor shall preserve and maintain its corporate existence,
rights, franchises and privileges in the jurisdiction of its organization or in
any other jurisdiction required by law.
          16. GUARANTOR HEREBY, AND BANK BY ITS ACCEPTANCE HEREOF, EACH WAIVES
THE RIGHT OF A JURY TRIAL IN EACH AND EVERY ACTION ON THIS GUARANTY OR ANY OF
THE OTHER LOAN DOCUMENTS, IT BEING ACKNOWLEDGED AND AGREED THAT ANY ISSUES OF
FACT IN ANY SUCH ACTION ARE MORE APPROPRIATELY DETERMINED BY THE COURTS.
FURTHER, GUARANTOR HEREBY CONSENTS AND SUBJECTS GUARANTOR TO THE JURISDICTION OF
COURTS OF THE STATE OF OHIO AND, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, TO THE VENUE OF SUCH COURTS IN ANY COUNTY IN WHICH BANK IS LOCATED.
          17. Except for a notice required under applicable law to be given in
another manner, any notice or other communication required or permitted to be
given by this Guaranty or the other Loan Documents or by applicable law shall be
in writing and shall be deemed received (a) on the date delivered, if sent by
hand delivery to the address set forth on the first page of this Guaranty,
(b) three (3) business days following the date deposited in U.S. mail, certified
or registered, with return receipt requested, or (c) one (1) business day
following the date deposited with Federal Express or other nationally recognized
overnight carrier, and in each case delivered to the address set forth on the
first page of this Guaranty. Either party may change its address to another
single address by notice given as herein provided, except any change of address
notice must be actually received in

Page 6 of 7



--------------------------------------------------------------------------------



 



order to be effective. Notwithstanding the foregoing, routine communications
such as statements, invoices, copies of documents, and the like, may be sent by
First Class U.S. Mail.
          18. If the Loans are guaranteed by more than one guarantor, whether in
this instrument or by other instruments, the obligations of Guarantor under this
Guaranty shall be joint and several with all other guarantors.
          IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed
and delivered to Bank in the State of Ohio as of the date first above written.
WARNING — BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

            ENERGY, INC.,
a Montana corporation
      By:   /s/ Kevin J. Degenstein         Name:   Kevin J. Degenstein       
Title:   President and Chief Operating Officer     

Page 7 of 7